Citation Nr: 1504053	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  14-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hammer toes of the left foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hammer toes of the right foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from June 1955 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2014 VA Form 9, the Veteran requested a Travel Board hearing.  He also requested the same type of hearing in his "Appeal Hearing Options" form.  In August 2014 and November 2014 correspondence, the RO notified the Veteran that he had been placed on a list of persons wanting to appear for a Travel Board hearing.  The claims file does not reflect that the Veteran withdrew his request for a hearing or that he has been scheduled for such a hearing; nonetheless, the RO forwarded the claims file to the Board. 


Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a Travel Board hearing at the Columbia, South Carolina RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws the hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




